Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In accordance with MPEP 2114.06 –

Claims 1-15 are cancelled.
Claim 16 is rewritten in independent form as follows.

16.  (Amended)  [An oral care system comprising:
a toothbrush comprising:
a handle for gripping defining a longitudinal axis and having a proximal end, a distal end, and cantilevered top portion fixedly attached to the distal end of the handle and extending rearward to the proximal end;
a neck attached to the distal end of the handle;
a head connected to the neck and having a plurality of tooth engaging
elements; and
a user removable portion of the handle defining an oral care agent dispenser, the dispenser comprising:
a longitudinally elongated housing having a distal end with an
applicator therein and a proximal end; and
a reservoir disposed in the housing for holding the oral care agent,
the reservoir in fluid communication with the applicator, wherein the
dispenser is removably attached to the top portion of the handle and movable from a storage state being mounted in the handle to an application state being completely dismounted from the handle for dispensing the oral care agent into an oral cavity of the user;
wherein the applicator is configured to dispense and apply the oral care agent from the reservoir to an oral surface of the user through the applicator which remains positioned on the distal end of the dispenser,
wherein the applicator is constructed of bristles, a porous
material, or a fibrillated material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712